Warner, Chief Justice.
This was a bill originally filed in behalf of complainant and her two minor children, against the defendants, King, Mitchell, Franklin and Gartrell, to recover the value of a trust debt, which the complainant alleges had been fraudulently paid in Confederate money, and received by Franklin, her trustee, in bad faith, and paid over by him to his successor, Gartrell, who had misappropriated and misapplied the same to the injury and damage of the complainant. On the trial, the Court having dismissed from the bill the defendants, Franklin and Gartrell, the jury found a verdict against King for the sum of $4,300, with interest thereon, and also found a verdict in favor of the defendant, Mitchell. The defendant, King, made a motion for a new trial, which was granted by the Court, whereupon the complainant excepted.
*656The presiding Judge of the Superior Courtis clothed with the power and authority by the Constitution and laws of the State to grant new trials, and, in the performance of that duty so devolved upon him, he may exercise a sound discretion in granting or refusing a new trial in cases where the verdict may be decidedly and strongly against the weight of the evidence, although there may appear to be some slight evidence in favor of the finding. In this case, the presiding Judge, in the exercise of the sound discretion vested in him by law, has granted a new trial, and we cannot say, in view of the facts disclosed by the evidence in the record, that he has abused that discretion, so as to authorize this Court to control it, and we therefore affirm the judgment of the Court granting a new trial.
The plaintiff in error, however, excepts to the rulings of the Court in dismissing the defendants, Franklin, and Plargroves, the administrator of Gartrell from the complainant’s bill, as not being proper parties defendants thereto, and also in ruling out that portion of Franklin’s answer to the seventh interrogatory, as to what Mrs. King said when she came after him to go down to Rome and receive the Confederate money, to-wit: “ Mrs. King said she was destitute, and that the military would force her to take Confederate money, and that she had as well do it and be living on it;” and in substituting the words “acted fraudulently,” instead of the words “ did not act in good faith,” as contained in the writ-en request to charge the jury. In our judgment, it was error in the Court below in dismissing the defendants, Franklin and the legal representative of Gartrell, as parties defendant to the complainant’s bill, and especially so, under the decision of this Court in this case at a former term as to the liability of the respective defendants, then parties to the bill. The complainant was seeking to pursue the trust fund which had been paid by King to Mitchell, the attorney, and by him to Franklin, the trustee, and by the latter had been turned over to Gartrell, his successor. Whether all or either *657of the parties who had received the trust fund in Confederate money, had done so in bad faith, so as to make them all or any of them liable to the complainant, was the question to be decided under the evidence, and if liable at all, what was the extent of their liability, either jointly or separately, as the evidence might establish, according to the principles of law and equity, applicable to each one of them in the capacity in which they paid and received the fund; the parties received the fund from each other, and when a Court of equity gets jurisdiction of the parties through whose hand the trust fund has passed or been received, it will retain it for the purpose of making a complete and final decree so as to prevent a multiplicity of suits. The exception to ruling out the sayings of Mrs. King to Franklin, was, in our judgment, well taken. The witness proved her act in coming to him to go down to Rome to receive the Confederate money, but the Court refused to allow the witness to state her reasons for doing the act, made at the time. This was error. Although the acts and declarations of Mrs. King, in relation to the taking of Confederate money in payment of the trust debt, could not have been received to affect or prejudice the rights or interests of the minor children in that debt, still, her acts and declarations in relation thereto were competent to affect her own interest in that debt, and when the witness proved her act in coming to him to go down to Rome to receive the Confederate money, her reasons stated at the time for her act, should have been received as a part of the res gestee: Code, 3720. The words “good faith,” as contained in the request to charge, were in exact conformity with the ruling of this Court, when this case was before it at a former term, but the distinction between good faith and fraudulent, as applicable to the facts of the case, is too attenuated and shadowy to constitute a valid ground of error.
Let the judgment of the Court below granting a new trial be affirmed, with instructions as indicated in this opinion.